El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
Santos García González otorgó nn pagaré por $1,500 paga-dero al portador. En la misma fecha otorgó, a tenor con la Ley núm. 19 de junio 3,1927 (pág. 491) una hipoteca sobre un camión de su propiedad valorado en $2,000, a favor del porta-dor de dicho pagaré, en garantía del pago al portador. García ha instado recurso gubernativo contra la nota del Registrador denegando la inscripción de la hipoteca.
El Registrador se negó a inscribir “porque la hipoteca en garantía de una obligación al portador no es inscribible de acuerdo con la decisión del Tribunal Supremo en el caso de Arroyo v. El Registrador de Mayagüez, 57 D.P.R. 183.”’ El Registrador estuvo enteramente correcto en su actuación. El recurrente trata de distinguir el caso de Arroyo por el fundamento de que el pagaré y la hipoteca en dicho caso cons-taban en un solo documento, mientras que el pagará y la hipoteca en éste se otorgaron separadamente. Esta es una distinción sin importancia alguna. El ratio decidendi del caso de Arroyo es que las hipotecas de bienes muebles no son *59inscribibles si el acreedor hipotecario es el portador y no determinada persona. Al mismo efecto véanse Alvares v. Registrador, 64 D.P.R. 40; Lópes v. Registrador, 66 D.P.R. 170.

La nota del Registrador será confirmada.